PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lorelei Vivienne Gagnon
Application No. 15/896,874
Filed: February 14, 2018
For: CONTACT LENS CASE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed August 03, 2022, and supplemented August 10, 2022, to expedite the handling of the petition under the unintentional provisions of 
37 CFR 1.137(a), filed July 15, 2022, to revive the above-identified application.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.
	
The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed April 13, 2022, which set a statutory period for reply of three months. Accordingly, the application became abandoned on July 14, 2022. A Notice of Abandonment was mailed on July 29, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $300, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET